United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3760
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Angel Lomas-Flores,                       *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 18, 2001

                                    Filed: May 24, 2001
                                     ___________

Before LOKEN, ROSS, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

      Angel Lomas-Flores pleaded guilty to illegally reentering the United States after
deportation in violation of 8 U.S.C. § 1326(a). Generally, the statutory maximum
sentence for this offense is two years. See id. If the alien was deported following a
conviction for an aggravated felony, however, the statutory maximum sentence is
twenty years. See id. § 1326(b)(2). Because Lomas-Flores had been deported after his
conviction for an aggravated felony, the district court* sentenced him to seventy months

      *
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
in prison. Relying on Apprendi v. New Jersey, 530 U.S. 466 (2000), Lomas-Flores
contends his felony conviction must be charged in the indictment because the
conviction increases the statutory maximum penalty from two to twenty years. This
contention is foreclosed by our decision in United States v. Raya-Ramirez, No. 00-
3839, 2001 WL 300563, at *1 (8th Cir. Mar. 29, 2001). In Raya-Ramirez, we held
Apprendi did not overrule Almendarez-Torres v. United States, 523 U.S. 224, 226
(1998) (§ 1326(b)(2) enhancement properly applied to defendant who pleaded guilty
to violating § 1326(a), even though the indictment did not allege the defendant's earlier
aggravated felony convictions or mention§ 1326(b)(2)). The district court thus properly
applied the enhancement in Lomas-Flores's case, and we affirm his sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-